Case: 21-50065     Document: 00516021206         Page: 1     Date Filed: 09/20/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                     September 20, 2021
                                  No. 21-50065                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Franciso Arroyo,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 5:11-CR-675-15


   Before Jones, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Francisco Arroyo, federal prisoner # 87558-280, is serving a 240-
   month sentence pursuant to his guilty-plea conviction for conspiracy to
   conduct the affairs of an enterprise through a pattern of racketeering. He has
   moved to proceed in forma pauperis (IFP) to appeal the denial of his 18


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50065      Document: 00516021206           Page: 2     Date Filed: 09/20/2021




                                     No. 21-50065


   U.S.C. § 3582(c)(1)(A)(i) motion for reduction of sentence to time served,
   requesting that he be granted compassionate release on account of
   “extraordinary and compelling reasons” created by COVID-19.                   He
   contends that he is at high risk for developing severe complications from the
   virus on account of his morbid obesity and sleep apnea and that his release
   from custody is warranted given his self-professed rehabilitation, the non-
   violent nature of his offense, and the alleged failure of the Bureau of Prisons
   to credit him with 13 months of time served in state custody.
          The district court, pretermitting the issue whether Arroyo had
   exhausted administrative remedies, denied the motion, determining that the
   balance of the 18 U.S.C. § 3553(a) factors disfavored a sentence reduction.
   Citing its order denying relief on the merits, the district court denied Arroyo
   permission to proceed IFP because the appeal failed to present a good-faith,
   nonfrivolous issue.     By moving in this court to proceed IFP, Arroyo
   challenges the district court’s certification that his appeal is not taken in good
   faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). Our inquiry into
   his good faith “is limited to whether the appeal involves legal points arguable
   on their merits (and therefore not frivolous).” Howard v. King, 707 F.2d 215,
   220 (5th Cir. 1983) (internal quotation marks and citation omitted).
          We review the denial of a motion for compassionate release for an
   abuse of discretion. United States v. Chambliss, 948 F.3d 691, 693 (5th Cir.
   2020). The district court weighed the § 3553(a) factors based on record
   evidence that revealed the following: (1) Arroyo is receiving appropriate,
   effective treatment for his sleep apnea and obesity in prison; (2) Arroyo’s
   underlying crime was first degree murder; (3) Arroyo was sentenced well
   below the advisory guidelines range of 360 months to life and served less than
   half of his sentence, even with an additional 13 months of credit; (4) Arroyo
   had engaged in the drug trade during the majority of his adult life and had
   committed the instant offense while on state parole for possession of over



                                           2
Case: 21-50065     Document: 00516021206           Page: 3   Date Filed: 09/20/2021




                                    No. 21-50065


   400 grams of cocaine. See § 3553(a)(2)(D), (a)(3)-(6). Arroyo’s argument
   that he is entitled to compassionate release amounts only to a disagreement
   with the district court’s discretionary balancing of the § 3553(a) factors,
   which is “not a sufficient ground for reversal.” See Chambliss, 948 F.3d at
   694; United States v. Thompson, 984 F.3d 431, 434-35 (5th Cir.), cert. denied,
   2021 WL 2044647 (U.S. May 24, 2021) (No. 20-7832). Consequently,
   Arroyo has not identified a nonfrivolous issue for appeal. See Howard, 707
   F.2d 220-21.
          Accordingly, the IFP motion is DENIED, and the appeal is
   DISMISSED as frivolous. See Baugh, 117 F.3d at 202 n.24; see also 5th
   Cir. R. 42.2.




                                         3